Plaintiff was the owner of some articles of second-hand furniture. The defendants wrongfully sold them. The trial court awarded plaintiff damages in the sum of $208. Plaintiff has appealed, contending that the • amount awarded is inadequate. The proof as to value is meager and unsatisfactory. There is evidence, however, showing that the furniture in question was worth $390. The judgment is modified by increasing plaintiff’s damages from $208 to $390.50, and as so modified affirmed, with costs. The court hereby reverses finding of fact numbered one contained in the decision and finds in place thereof that the furniture sold had a value of $390.50. Hill, P. J., Rhodes, McNamee, Bliss and Heffeman, JJ., concur.